IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                          :   No. 2533 Disciplinary Docket No. 3
                                          :
SANDY N. WEBB                             :   File No. C3-18-569
                                          :
                                          :   (Supreme Court of Oregon, OSB No.
                                          :   086527)
                                          :
                                          :   Attorney Registration No. 88127
                                          :
                                          :   (Out of State)


                                       ORDER

PER CURIAM
       AND NOW, this 19th day of November, 2018, having failed to respond to a Notice

and Order directing her to provide reasons against the imposition of reciprocal

discipline, Sandy N. Webb is disbarred from the practice of law in the Commonwealth of

Pennsylvania. She shall comply with all the provisions of Pa.R.D.E. 217.